Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing March 8, 2013 VIA EDGAR Chad Eskildsen U.S. Securities and Exchange Commission Office of Disclosure and Review Division of Investment Management treet, N.E. Washington, D.C. 20549 Re: First Eagle Funds (the Trust) 485BPOS Filing - XBRL Dear Mr. Eskildsen: On behalf of First Eagle Funds, we herewith transmit the enclosed 485BPOS filing pursuant to Rule 485(b) under the Securities Act of 1933. This filing is being made for the purposes of submitting exhibits containing interactive data format risk/return summary information that reflects the risk/return summary information in the Trusts Post-Effective Amendment No. 51. If you have any questions concerning this filing, please call me at (212) 848-8654 or Nathan J. Greene at (212) 848-4668. Very truly yours, /s/ Michael P. Shin Michael P. Shin Enclosures
